Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 3, 1991, upon a verdict convicting defendant of the crime of manslaughter in the second degree.
The evidence in the record was sufficient to establish beyond a reasonable doubt that defendant acted recklessly in causing the death of the child; therefore, his conviction for manslaughter in the second degree should be upheld. We also find no reason to disturb County Court’s discretion in choosing to sentence defendant to an indeterminate term of imprisonment of 1 to 3 years rather than a period of probation. In addition, defendant received the most lenient prison sentence authorized by statute.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.